Citation Nr: 0827602	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-38 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to February 1969 and from August 1979 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the jurisdiction of the VARO in Pittsburgh, Pennsylvania.  
In May 2007, the Board, in pertinent part, remanded the issue 
on appeal for additional development.  

In correspondence dated May 16, 2008, in response to a 
supplemental statement of the case the veteran, in essence, 
asserted that he would submit additional evidence in support 
of his claim within the next 60 days.  As no such evidence 
has been received, the Board finds the case has been fully 
developed for appellate review.

The Board also notes the veteran has submitted statements and 
medical evidence that may be construed as a request to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected bilateral pes planus is 
presently manifested by a severe disability with objective 
evidence of marked pronation, pain on manipulation and use 
accentuated, and characteristic callosities.  


CONCLUSION OF LAW

The criteria for an increased 30 percent rating, but no 
higher, for bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2001, September 2004, and 
May 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The Board 
further finds that in statements provided in support of this 
appeal the veteran has demonstrated actual knowledge of all 
relevant VA laws and regulations concerning his increased 
rating claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The applicable rating criteria were adequately 
reported in statements of the case and his November 2004 
substantive appeal the veteran expressed knowledge of the 
applicable regulations.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.



Increased Ratings
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of 
the tendo achillis, pain on manipulation and use 
of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).



Factual Background and Analysis

A January 1984 rating action awarded the veteran service 
connection and assigned a 10 percent rating for bilateral pes 
planus.  The award was based on service treatment records 
revealing that the veteran complained of left arch pain in 
May 1983.  The examiner noted a marked low arch foot type, 
tight heel cords, semi-rigid heel valgus in gait, and weak 
intrinsic muscles left greater than right.  The diagnosis was 
pes valgo planus.  A May 1983 separation examination revealed 
pes planus with no tender areas.  

On VA examination in October 1983, the veteran reported that 
during service, he had been advised against vigorous exercise 
and provided special arch supports which helped.  He stated 
his right foot symptoms were relieved very well, but that he 
still felt some pain in the left foot.  Objective examination 
revealed normal feet with no evidence of deformity, redness, 
or tenderness.  Range of motion was entirely normal without 
limitation.  X-rays revealed normal feet.  The diagnoses 
included symptomatic pes planus.  

In correspondence dated in August 2001, the veteran requested 
entitlement to an increased rating for his foot disability.  
He stated he was experiencing increased pain, discomfort, and 
lack of use in his arches.  In subsequent statements he noted 
his foot pain required that he take extra breaks and stop 
walking.  

Private treatment records show the veteran was provided 
specialty arch supports in October 2001.  A March 2002 
statement noted the veteran's foot deformity required use of 
an orthotic shoe inlay.  

VA examination in May 2002 revealed bilateral moderate pes 
planus.  There was no tenderness to palpation, deformity, or 
ecchymosis.  Plantar and dorsal flexion were within normal 
limits.  

In his August 2003 notice of disagreement the veteran stated 
he had severe foot pain and marked pronation.  He asserted an 
increased rating was warranted.  

At his April 2008 VA examination the veteran stated that he 
received a fair response with current treatment with partial 
effectiveness in symptom relief.  He complained of pain, 
swelling, heat, stiffness, weakness, and lack of endurance to 
the middle arches while standing and walking.  He reported he 
experienced daily flare-ups of symptoms.  His symptoms were 
alleviated by physical therapy exercises, rest, and changing 
shoes twice a day.  He stated he was only able to stand for 
15 to 30 minutes and was unable to walk more than a few 
yards.  The examiner noted there was objective evidence to 
the left foot of mild pain on walking, mild tenderness to the 
medial arch, and callosities due to abnormal weight bearing.  
There was no objective evidence of swelling, instability, or 
weakness.  There was inward bowing of Achilles' tendon 
alignment and moderate pronation.  There was 10 degrees of 
left heel valgus.  On the right foot there was objective 
evidence of pain on walking, tenderness to the medial arch 
and first metatarsophalangeal joint, and callosities due to 
abnormal weight bearing.  There was no objective evidence of 
swelling, instability, or weakness.  There was marked 
displacement in Achilles' tendon alignment on weight bearing, 
forefoot malalignment, midfoot malalignment, and marked 
pronation.  There was 10 degrees of right heel valgus.  The 
veteran's gait was normal.  The diagnosis was bilateral pes 
planus.  

The examiner noted that the disability had an impact on 
occupational activities including difficulty following 
instructions, decreased mobility, and pain resulting in 
increased absenteeism.  It had a severe impact on his ability 
to perform chores and prevented recreation.  There was a 
moderate effect to shopping, exercise, sports, traveling, and 
driving.  The examiner stated that it was at least as likely 
as not that the impairment to the right foot was severe to 
pronounced with evidence of marked deformity on pronation, 
pain on manipulation and use accentuated, and calluses.  It 
was noted that the symptoms of marked pronation and marked 
inward displacement were indicative of a pronounced 
impairment, but there was no evidence of extreme tenderness 
of the plantar surfaces and no severe spasm of the Achilles' 
tendon on manipulation.  On the left foot it was at least as 
likely as not that the impairment was severe with evidence of 
pain on manipulation and use accentuated and calluses.  There 
was no evidence of marked deformity on pronation, extreme 
tenderness of the plantar surfaces, and no severe spasm of 
the Achilles' tendon on manipulation.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected bilateral pes planus is presently 
manifested by a severe disability with objective evidence of 
marked pronation, pain on manipulation and use accentuated, 
and characteristic callosities.  Although the April 2008 VA 
examiner stated the symptoms of marked pronation and marked 
inward displacement were indicative of a pronounced 
impairment, it was also noted that there was no evidence of 
extreme tenderness of the plantar surfaces and no severe 
spasm of the Achilles' tendon on manipulation.  The disorder 
is shown to have some improvement with orthopedic appliances.  
The Board finds the bilateral disability is more closely 
representative of a severe rather than a pronounced 
impairment.  Therefore, entitlement to an increased 30 
percent rating, but no higher, is warranted.


ORDER

Entitlement to a rating of 30 percent, but no higher, is 
granted for bilateral pes planus, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


